Applicant’s After-Final Consideration Pilot (AFCP) 2.0 Request filed February 26, 2021 has been received and entered into the present application. 
	Claims 7-8 and 16-18 remain pending and under examination. 
Claims 7 and 8 are amended. 
	
EXAMINER’S COMMENT
	In a telephone discussion held between SPE Jeffrey Lundgren and Applicant's representatives Kenneth Jenkins (Reg. No. 51,846) and Doris Lee (Reg. No. 77,321) on Wednesday, February 24, 2021, it was agreed between the participating parties that the standard therapeutically effective amount of ivermectin with the standard therapeutically effective amount of the anti-cancer immunostimulant (a PD-1 inhibitor or PD-L1 inhibitor, as defined in instant claims 7-8) provide a synergy that would not be expected from the cited prior art.  It was agreed between SPE Jeffrey Lundgren and Applicant's representatives Kenneth Jenkins and Doris Lee that an amendment containing this language would be enough to overcome the rejection of record.
	As Applicant now submits an amendment to instant claims 7-8 specifically reciting (i) the administration of “a therapeutically effective amount” of the macrocyclic lactone ivermectin with “a therapeutically effective amount” of the anti-cancer immunostimulant, which is defined as a PD-1 inhibitor or PD-L1 inhibitor (claim 7), or (ii) the combination of “a therapeutically effective amount” of the macrocyclic lactone ivermectin with “a therapeutically effective amount” of the anti-cancer immunostimulant, which is defined as a PD-1 inhibitor or PD-L1 inhibitor, the outstanding rejection of claims 7-8 and 16-18 under AIA  35 U.S.C. §103 as being unpatentable over Fajardo (Abstract 1024: Targeting PAK1 Activity in Breast Cancer: Inhibition of Cell Growth, Survival, Motility, and Signaling, Proceedings: AACR 106th Annual Meeting 2015: Vol.75, Issue 15, April 18-22, 2015, Supplement) in view of Hashimoto et al. (“Ivermectin Inactivates the Kinase PAK1 and Blocks the PAK1-Dependent Growth of Human Ovarian Cancer and NF2 Tumor Cell Lines”, Drug Discov Ther, 2009; 3(6):243-246), Proceedings of the Thirty-Seventh Annual CTRC-AACR San Antonio Breast Cancer Symposium, 2014 Dec 9-13; San Antonio, TX, Cancer Res, 2015; 75(9 Suppl): Abstract S1-09) and Yang et al. (“Mouse Models for Tumor Metastasis”, Methods Mol Biol, 2012; 928:221-228), as set forth at p.3-13 of the previous final Office Action dated November 23, 2020 is now hereby withdrawn. 

	Claims 7-8 and 16-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 5, 2021